Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 2, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  150404(3)                                                                                                Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  IN RE J. CEDRIC SIMPSON, JUDGE                                                                                      Justices
  14A DISTRICT COURT                                                          SC: 150404
                                                                              JTC Formal Complaint 96
  BEFORE THE JUDICIAL TENURE COMMISSION
  ___________________________________________/

        On order of the Court, the request by the Judicial Tenure Commission for
  appointment of a master is considered, and the Honorable Timothy P. Pickard is hereby
  appointed master to hear Formal Complaint No. 96.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 2, 2014
                                                                               Clerk